Citation Nr: 1003718	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
with nasal polyps and anosmia, to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for asthma with 
bronchitis, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for obstructive sleep 
apnea, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
August 1982 to July 1993, which included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The record reflects that in January 2007 the Veteran 
requested a personal hearing before a Veterans Law Judge to 
be held at the RO.  In February 2007, she noted her desire 
for a videoconference hearing at the VA office in El Paso, 
Texas, and she was scheduled for a hearing in November 2009.  
However, three days prior to the hearing, the Veteran 
cancelled her hearing.  See letter from the Veteran, received 
by facsimile on November 13, 2009.  Her hearing request is 
deemed to be withdrawn.  38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The Veteran's currently diagnosed allergic rhinitis with 
nasal polyps was first diagnosed many years after her period 
of active military service and is not otherwise related to 
active military service to include any incident or event 
therein. 

3.  The Veteran's current anosmia is not related to her 
period of active military service and is not a manifestation 
of an undiagnosed illness.  
 
4.  The Veteran's currently diagnosed sinusitis was first 
diagnosed many years after her period of active military 
service and is not otherwise related to active military 
service to include any incident or event therein.

5.  The Veteran's currently diagnosed asthma and bronchitis 
were first diagnosed many years after her period of active 
military service and are not otherwise related to active 
military service to include any incident or event therein.  

6.  The Veteran's currently diagnosed obstructive sleep apnea 
was first diagnosed many years after her period of active 
military service and is not otherwise related to active 
military service to include any incident or event therein. 

7.  The Veteran's currently diagnosed migraine headaches are 
not related to her period of active military service to 
include any incident or event therein, are not shown to have 
manifested to a compensable degree within one year of 
discharge, and are not proximately due to or the result of 
her service-connected knee disabilities on either a causation 
or aggravation basis.  


CONCLUSIONS OF LAW

1.  Allergic rhinitis with nasal polyps and anosmia were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

3.  Asthma with bronchitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.317 (2009).

4.  Obstructive sleep apnea was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).

5.  Migraine headaches were not incurred in or aggravated by 
active service, are not presumed to have been incurred in or 
aggravated by active service, and are not shown to be due to, 
the result of, or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case or supplemental 
statement of the case.  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the Veteran was informed of the evidence 
needed to establish entitlement to service connection for her 
claimed disabilities on a direct basis and as associated with 
Gulf War undiagnosed illness, cumulatively, in VCAA notice 
letters dated in July 2005, August 2005, and November 2005.  
She was also advised regarding what evidence VA would obtain 
and make reasonable efforts to obtain on her behalf in 
support of the claims.  The Board notes, however, that the 
Veteran was not advised regarding the elements of degree of 
disability and effective date as required by Dingess in any 
of the aforementioned notice letters.  However, the RO 
explained how VA assigns the disability rating and effective 
date in a March 2006 letter, and her claims were subsequently 
readjudicated in November 2006.  See Mayfield, supra.  The 
Veteran was also not advised of the evidence needed to 
establish service connection on a secondary basis; however, 
such notice error was not harmful to the Veteran as she 
demonstrated actual knowledge of secondary service connection 
in correspondence submitted during the course of this appeal.  
See e.g., her notice of disagreement, p. 2, received in 
October 2006.    

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran 
has not alleged any prejudicial or harmful error in VCAA 
notice. 

Moreover, the record reflects that the Veteran has been 
provided with a copy of the August 2006 rating decision, and 
the November 2006 statement of the case, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a medical examination in April 2006, to address 
her claim involving loss of smell.  The examination report is 
deemed adequate for the purposes of this adjudication.  
However, the Veteran was not afforded medical examinations 
with respect to her other claims.  Nonetheless, no further 
medical examination or opinion is needed in this case.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, the service treatment records do not contain 
complaints or findings relative to any of the claimed 
disorders, and the evidence shows that the disorders at issue 
were first diagnosed many years after discharge.  Further, 
there is no competent medical evidence of persistent or 
recurrent symptoms relative to the claimed disabilities from 
the time of service until many years later, and the Veteran 
had not complained of chronic symptoms associated with her 
claimed disabilities, as she had with regard to other 
ailments, for many years after service.  Further, her claimed 
disabilities have been diagnosed, and none is shown to be a 
qualifying chronic multisymptom illness under 38 C.F.R. 
§ 3.317 for undiagnosed illness.  Thus, the evidence already 
of record is deemed sufficient to render a decision on the 
Veteran's claims, to include her assertion that her claimed 
migraine disorder is secondary to her service-connected knee 
disabilities, and a medical examination or medical opinion is 
not required for the claims under 38 C.F.R. § 3.159(c)(4).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, post-service VA and private treatment records 
adequately identified as relevant to the claims have been 
obtained, to the extent possible, and are associated with the 
claims folder.  The record further includes the Veteran's 
service treatment records.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Applicable Laws and Regulations  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

In addition, the law provides that, where a veteran served 90 
days or more of active service, and certain chronic diseases, 
such as organic diseases of the nervous system (e.g., 
migraine), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may be also established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
non-service-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant. 

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known clinical diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

Further, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

III.  Facts and Analysis  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

A.  Claimed Respiratory System Disorders 

The Veteran seeks service connection for allergic rhinitis 
with nasal polyps and anosmia, sinusitis, and asthma with 
bronchitis.  The Veteran asserts that she has had respiratory 
problems since approximately 1992, which was during her 
period of service in the Persian Gulf.  See VA Form 21-4142, 
received January 2006.  She further asserts that her current 
respiratory problems are manifestations of an undiagnosed 
illness incurred during her Persian Gulf service.  

In regard to the Veteran's assertion that her claimed 
respiratory disorders are related to an undiagnosed illness 
incurred during her Persian Gulf service, the Board notes 
that the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Her DD Form 214 
shows that she is in receipt of the Southwest Asia Service 
medal with two bronze service stars and served in the region 
from October 1990 to March 1991.  Thus, the Veteran has 
qualifying Persian Gulf service as defined by regulation.  
See 38 C.F.R. § 3.317.  Nonetheless, except for anosmia, the 
evidence shows that her claimed disorders have been medically 
attributed to clinically known diagnosed illnesses and, 
consequently, service connection may not be predicated on 
application of 38 C.F.R. § 3.317.  

With respect to anosmia, as will be explained further below, 
the evidence does not show that it is a manifestation of an 
undiagnosed illness resulting from the Veteran's Persian Gulf 
service.  Thus, service connection is not warranted for 
anosmia under 38 C.F.R. § 3.317.    

In light of the foregoing, the Board will next consider 
whether the evidentiary record shows that the Veteran is 
otherwise entitled to service connection on a direct basis 
under 38 C.F.R. § 3.303.  

In the present case, the Veteran's service treatment records 
are devoid of any clinical findings of allergic rhinitis, 
nasal polyps, anosmia, sinusitis, asthma, and bronchitis.    

Approximately one year after service, the Veteran was 
interviewed by a VA social worker in conjunction with a 
Persian Gulf War examination in July 1994.  At that time, the 
Veteran reported that she was prone to having shortness of 
breath and seemed to have chronic congestion.  No clinical 
finding of a respiratory disorder is noted.  Several years 
later in January 1998, treatment records show that the 
Veteran denied having any chest pains or breathing problems.  
In November 1999, she again denied having any pulmonary 
symptoms.  

Post-service VA and private treatment records further show 
that the Veteran was first diagnosed with a chronic 
respiratory disorder in approximately 2001, eight years after 
discharge from service.  In this regard, the Board notes the 
Veteran told a VA nurse in September 2002 that she had had 
asthma intermittently for one year.  However, the first 
clinical finding of asthma included in the record is shown in 
2002.  The first diagnoses of rhinitis and bronchitis are 
similarly shown in 2002.  The Veteran has competently and 
credibly reported that her loss of smell and taste began in 
approximately 2003.  See VA Form 21-4138, received November 
2005.  The first clinical finding of chronic sinusitis is 
documented in 2005.  See March 2005 CT sinus radiological 
report.  Furthermore, acute and chronic bronchitis and asthma 
are included on the Veteran's current active problem list in 
VA treatment records.    

Moreover, it is notable that the Veteran's hypogustia (i.e., 
diminished taste) and anosmia (i.e., absence of the sense of 
smell) were noted to be of uncertain etiology, in a January 
2005 VA treatment record.  The Veteran herself had previously 
told a VA examiner in September 2004 that she had a sudden 
onset of a lost sense of smell after she had taken an oral 
medication for her asthma.  Treatment records contain no 
competent medical opinion linking any of the Veteran's 
claimed respiratory system disorders to service.      

The Veteran underwent a VA compensation and pension 
examination in April 2006, which included claims file review.  
At that time, the Veteran told the examiner that she had 
experienced a "weird smell" when she was given medications 
for her asthma that lasted for about 5 to 6 hours and went 
away spontaneously.  She stated that this had occurred 
approximately four to five years earlier.  The Veteran 
reported that she could smell anything most of the time but 
could not smell coffee most of the time and had a hard time 
smelling perfume.  On physical examination, there was 
purulent discharge in the right ear and large polyps in both 
nostrils with 15 to 20 percent obstruction on the right and 
10 percent obstruction on the left.  There was no evidence of 
paranasal sinus disease shown on X-ray.  The Veteran 
otherwise had a normal examination.  The diagnosis was 
partial loss of smell, not secondary to Gulf War syndrome, 
and most likely secondary to polyps of the nose.        

Upon consideration of the record, the Board notes that the 
evidence clearly establishes that the Veteran currently 
suffers from allergic rhinitis, nasal polyps, anosmia, 
asthma, and chronic bronchitis.  Additionally, although the 
April 2006 VA examination report notes that there was no 
evidence of paranasal sinus disease, a March 2005 
radiological report shows an impression of mild chronic 
sinusitis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.).  Thus, the presence of 
current sinusitis is also shown.      

Nevertheless, the record does not show that any of these 
disorders are related to the Veteran's period of active 
military service.  In this regard, the Board recognizes that 
the Veteran has competently reported a continuity of 
respiratory symptomatology since service.  The Veteran has 
also competently reported that she experienced what she 
believed to be "bad colds" in service, typically without 
medical treatment, and continued to have respiratory problems 
after service but did not receive medical treatment until 
approximately 1995 or 1996.  See her notice of disagreement, 
pp. 1-2, received October 2006.  It is further observed that 
she reported, in July 1994, that she was prone to having 
shortness of breath and seemed to have chronic congestion 
during a Persian Gulf War examination, which was 
approximately one year after separation from service.  
However, as noted above, service treatment records are devoid 
of any findings or treatment for allergic rhinitis, nasal 
polyps, anosmia, sinusitis, asthma, or bronchitis.  Also, the 
Veteran specifically denied having respiratory problems in 
treatment records dated January 1998 and November 1999.  
Furthermore, the earliest diagnosis of a chronic respiratory 
system disorder is eight to nine years after service.  It is 
also notable that while the Veteran filed claims for 
disability compensation in December 1993 and October 2001, 
those claims were in reference to numerous conditions (in 
1993) and a bilateral knee condition (in 2001, for which 
service connection had previously been established), and 
there was no mention of a chronic respiratory condition on 
either of those occasions.  

Thus, after careful consideration, the Board finds this 
evidence, which does not indicate a continuity of 
symptomatology since service and shows that the Veteran's 
claimed disorders were initially diagnosed many years after 
service, more persuasive than the Veteran's lay assertions to 
include those statements recorded on the July 1994 VA 
treatment record.  Consequently, the Veteran's service 
treatment records, VA treatment records dated in 1998 and 
1999, and treatment records showing the earliest diagnosis of 
a chronic respiratory disorder many years after service, are 
afforded greater probative value.  

In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of Veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  The Board is not holding that 
corroboration by medical evidence is required, but the Board 
can weigh the absence of medical evidence against the lay 
evidence of record.  Buchanan v. Nicholson, 451 F3d 1331 
(2006).  For this reason, the preponderance of the evidence 
is against the claims of service connection for allergic 
rhinitis with nasal polyps and anosmia, sinusitis, and asthma 
with bronchitis, based on continuity of symptomatology under 
38 C.F.R. § 3.303(b).

The Board further notes that the April 2006 VA medical 
examiner concluded that the Veteran's partial loss of smell 
was not secondary to "Gulf War syndrome".  Instead, the 
examiner attributed the Veteran's anosmia to her nasal 
polyps.  The only other medical opinion of record merely 
states that the Veteran's anosmia is of uncertain etiology.  
Because the April 2006 VA examiner based his conclusion on 
review of the documentation included in the claims file and 
interview and examination of the Veteran, the Board accords 
the opinion great probative value.  No medical examiner has 
linked the Veteran's anosmia to service to include Persian 
Gulf War syndrome.    

Also, as noted above, nasal polyps are not shown to be 
related to the Veteran's period of active military service.  
Similarly, while the Veteran appeared to suggest at the April 
2006 VA examination that anosmia is secondary to medications 
taken for asthma, asthma is not shown to be related to the 
Veteran's period of active service, as explained above.  
Thus, as service connection has not been established for 
nasal polyps or asthma, service connection for the Veteran's 
anosmia as secondary to either of the claimed disorders is 
not warranted.  See 38 C.F.R. § 3.310(a). 

Thus, in consideration of the foregoing, the Board finds that 
the preponderance of the evidence weighs against the 
Veteran's claims and service connection is not warranted for 
allergic rhinitis with nasal polyps and anosmia, sinusitis, 
and asthma with bronchitis.  

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Obstructive Sleep Apnea

The Veteran contends that her current obstructive sleep apnea 
is secondary to her respiratory disorders or, in the 
alternative, is due to her period of active military service.  

To the extent that the Veteran has suggested that her 
obstructive sleep apnea is a manifestation of an undiagnosed 
illness, the Board initially notes that her sleep disorder 
has been medically attributed to the clinically known 
diagnosed illness of obstructive sleep apnea.  Consequently, 
service connection may not be predicated on application of 38 
C.F.R. § 3.317, although she has qualifying Persian Gulf 
service. 

In regard to her assertion that her obstructive sleep apnea 
is due to her respiratory illnesses, the Board notes that 
service connection has not been established for any 
respiratory disorder.  Thus, service connection is not 
warranted for obstructive sleep apnea under 38 C.F.R. 
§ 3.310.  

In light of the foregoing, the Board will next consider 
whether service connection is warranted on a direct basis.

After careful review of the record, the Board finds that the 
evidence does not show that the Veteran's obstructive sleep 
apnea is related to her period of active military service.  
In this regard, the Board notes that the Veteran's service 
treatment records are devoid of any references to sleep 
problems or a sleep disorder.  Additionally, the earliest 
diagnosis of obstructive sleep apnea is not shown until 
several years after separation from service.  The Veteran 
herself stated in her notice of disagreement received in 
October 2006 that she was not diagnosed with obstructive 
sleep apnea until several years after separation from 
service.  Furthermore, there is no evidence showing that a 
medical examiner has linked the Veteran's current obstructive 
sleep apnea to her period of active military service.  

To the extent that the Veteran declares that she has 
obstructive sleep apnea related to her period of service, 
obstructive sleep apnea is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis, and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence that she has 
obstructive sleep apnea related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the evidence shows that obstructive sleep apnea did 
not manifest until many years after separation from active 
service, and is not otherwise related to active service.  As 
a result, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim and service 
connection for obstructive sleep apnea is not warranted.            

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Migraine Headaches

The Veteran primarily contends that her migraine headaches 
are due to lack of sleep as a result of her respiratory 
disorders and her knee pain.  Notably, the record reflects 
that the Veteran is service-connected for bilateral knee 
disabilities.  The Veteran has alternatively suggested that 
her migraine headaches are due to her service in the Persian 
Gulf, to include an undiagnosed illness incurred as a result 
of such service.      

As noted previously, the Veteran has qualifying Persian Gulf 
service as defined by regulation.  See 38 C.F.R. § 3.317.  
Nonetheless, the evidence shows that her headaches have been 
medically attributed to the clinically known diagnosed 
illness of migraine.  Consequently, service connection may 
not be predicated on application of 38 C.F.R. § 3.317.  

The Board will next consider whether service connection for 
the Veteran's migraine headaches is warranted on a secondary 
basis under 38 C.F.R. § 3.310. 

In the present case, the medical evidence clearly shows that 
the Veteran currently suffers from migraine headaches.  
Specifically, a March 2005 VA treatment record reveals that 
she presented with continued complaints of perimenstrual 
migraines and that there was an assessment of chronic 
migraines.  It is also observed that an earlier September 
2003 VA neurological note includes an assessment of 
"migraine, common [with] aura."  Thus, the presence of 
current migraine headaches is established.  See McClain, 
supra.        

However, the evidence does not show that the Veteran's 
migraines are related to lack of sleep due to pain associated 
with her service-connected knee disabilities.  A March 2005 
VA treatment record reveals that the Veteran has 
perimenstrual migraines, which indicates that the migraines 
are associated with her menstrual cycle.  Aside from the 
Veteran's lay statements, there is no indication that her 
migraine headaches are related to lack of sleep due to knee 
pain.  No medical examiner has linked the Veteran's migraine 
headaches to her knee pain.  While she is competent to report 
her experience of headache, lack of sleep, and knee pain, she 
is not competent to render a medical opinion regarding the 
cause or etiology of her migraine headaches.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Her opinion is therefore accorded 
significantly less probative value than the March 2005 
treatment record.  With respect to her assertion that her 
migraine headaches are due to lack of sleep resulting from 
her respiratory disabilities, the Board notes that service 
connection has not been established for any respiratory 
disability.  In view of the foregoing, the Board finds that 
service connection for migraine headaches on a secondary 
basis is not warranted.  See 38 C.F.R. § 3.310.          

Although service connection on a secondary basis is not 
established, the Board will consider whether service 
connection for migraine headaches is otherwise warranted on a 
direct basis or on a presumptive basis as a chronic disease.  

After careful review of the record, the Board finds that the 
evidence does not show that the Veteran's migraines are 
related to her period of active military service or that 
migraines manifested to a compensable degree within one year 
of discharge.  In this regard, the Board notes that the 
Veteran's service treatment records are devoid of any 
references to migraine.  Additionally, although post-service 
treatment records show that the Veteran reported having 
severe headaches in a July 1994 VA treatment record, the 
earliest diagnosis of her currently diagnosed condition of 
migraine is not shown until many years after separation from 
service.  A June 2003 VA outpatient record, for instance, 
indicates that the Veteran was evaluated for a migraine 
headache condition of three to four years' duration.  
Furthermore, no medical examiner has linked the Veteran's 
current migraine headaches to her period of active military 
service or, otherwise, to the year following service.  And, 
as noted previously, she is not competent to render a medical 
opinion regarding the cause or etiology of her migraine 
headaches.  See also, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)

In sum, the evidence shows that migraine headaches are not 
secondary to her service-connected knee disabilities, did not 
manifest until many years after separation from active 
service, and are not otherwise related to active service.  As 
a result, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim and service 
connection for migraine headaches is not warranted.            

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for allergic rhinitis with nasal polyps 
and anosmia, to include as due to an undiagnosed illness, is 
denied.  

Service connection for sinusitis, to include as due to an 
undiagnosed illness, is denied.

Service connection for asthma with bronchitis, to include as 
due to an undiagnosed illness, is denied.

Service connection for obstructive sleep apnea, to include as 
due to an undiagnosed illness, is denied.

Service connection for migraine headaches, to include as due 
to an undiagnosed illness, is denied. 



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


